DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on January 4, 2021. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “at least one processor comprise a bridge circuit,” is unclear. A bridge circuit is accepted to mean a type of circuitry in which two circuit branches are “bridged” by a third branch connected between the first two branches. From the specification, a processor is given as an example of a bridge circuit in paragraph [0045]. However, the way the claim is written the processor must comprises a bridge circuit. For the purposes of compact prosecution, the term bridge circuit is considered to be synonymous with a processor. Due to the unclear scope
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diankov (JP-2020062740).
Regarding Claim 1 (and similarly Claims 11 and 17), Diankov discloses:
A method for operating a robotic system, the method comprising: receiving a planned trajectory for manipulating a target object; (“A trajectory planning unit for planning the trajectory of the tip of the manipulator between the two work areas is provided.” [0004])
A robotic system comprising: (FIG. 2, robot 214) a communication device configured to: communicate commands, settings, and/or feedback data with a robot (“The units of the work system 100 may send and receive information to and from each other via the communication network 10.” [0017]) for implementing the planned trajectory; and at least one processor coupled to the communication device, (FIG. 1, management device 140, “The management device 140 may be an example of a control device.” [0018]) the at least one processor for:
A tangible, non-transitory computer-readable medium having processor instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform a method, (“In a fourth aspect of the present invention, a program is provided. A non-transitory computer-readable medium storing the above program may be provided. The above program may be a program for causing a computer to function as the above control device.” [0013]) the method comprising:
identifying a set of planned waypoints along the planned trajectory, wherein each waypoint in the set of planned waypoint represents an incrementally-targeted location on the planned trajectory for placing the target object or a representative portion of a robot; (FIG. 3, “The information indicating the trajectory of the work tool 222 includes (i) information indicating the initial arrangement, passage arrangement and final arrangement of the work tool 222, and movement time, (ii) work tool 222 in the initial arrangement, passage arrangement and final arrangement.” [0051])
initiating implementation of a task according to the planned trajectory by communicating a set of commands or settings for operating the robot to have the target object or the representative portion of the robot to follow the planned trajectory; (FIG. 3-5, “The drive control unit 250 controls the drive unit 240. For example, the drive control unit 250 receives, from the management device 140, a command for controlling the work of the robot 214 on the work 20. The drive control unit 250 controls the drive unit 240 based on a command from the management device 140.” [0050], see also [0051])
iteratively implementing the task for transferring the target object or the representative portion of the robot to a subsequent planned waypoint on the planned trajectory; (“The work point 32, the work point 34, the work point 36, and the work point 38 are N work areas in which the work robot executes a series of work (N is an integer of 2 or more […] Each of the work point 32, the work point 34, the work point 36, and the work point 38 may be an example of a work area. Depending on the type of work, the robot 214 may move the work tool 222 along a prescribed path inside the work area.” [0055])
monitoring an input/output (I/O) state during iterative implementation of the planned trajectory, wherein the I/O state represents a capacity to complete implementation of the task and manipulating the target object; (“According to the present embodiment, the user operates the input terminal 160 to manage the information (which may be referred to as change information) indicating that the obstacle 420 is added in the vicinity of the unit trajectory 346. To the device 140. Upon receiving the change information, the management device 140 first determines whether it is necessary to plan a new overall trajectory 340.” [0060], see also [0061]-[0067])
based on the I/O state, dynamically deriving a set of updated waypoints along the planned trajectory, the set of updated waypoints configured to replace the set of planned waypoints; and (FIG. 3-5, changed trajectory 340)
Although the changed trajectory in FIGS. 4-5 does not explicitly show individual waypoints contained within the trajectories between work points, Diankov discloses that the entire trajectory is composed of N trajectories [0057]. When Diankov changes from one N trajectory to another N trajectory within the entire trajectory, that is considered to be a waypoint. Therefore, when the control method is changed from the trajectory shown in FIG. 3 to the trajectory shown in FIGS. 4-5, Diankov replaces planned trajectories and waypoints with updated trajectories and waypoints.
based on the I/O state, implementing an adjustment to the task for transferring the target object or the representative portion of the robot according to the set of updated waypoints instead of following the set of planned waypoints. (FIG. 4-5, changed trajectory 340)
Regarding Claim 2 (and similarly Claims 14 and 18), Diankov discloses:
wherein: monitoring the I/O state includes detecting a pause state, a resume state, a cancel state, a speed change state, and/or an error state during implementation of the task, wherein the pause state, the resume state, the cancel state, the speed change state, and/or the error state represent a real-time real-world condition associated with the capacity of the robotic system to complete the task; and (see at least “For example, when the model management unit 630 acquires various pieces of change information, the detection unit 720 detects that a change has occurred in the item corresponding to the change information or that a change will occur in the near future. The detection unit 720 may detect the above change by acquiring outputs of various sensors arranged inside the target area 202. The detection unit 720 may output information indicating that various changes have been detected to the adjustment unit 730. An example of the change regarding the structure of the execution device 120 is a change regarding at least one of the position, posture, shape, size, kinematics parameter, and dynamics parameter of the robot arm 224. Examples of the change regarding the setting of the execution device 120 include a change regarding at least one of the start point, the end point, the moving speed and the acceleration of the work tool 222, and a change regarding the interference margin.” [0092]-[0093])
dynamically deriving the set of updated waypoints and iteratively implementing the adjustment to the task are performed in response to detecting the pause state, the resume state, the cancel state, the speed change state, and/or the error state. (FIGS. 3-5, changed trajectory 340, [0052]-[0057])
Regarding Claim 3 (and similarly Claims 15 and 19), Diankov discloses:
wherein: dynamically deriving the set of updated waypoints (see [0055]) includes determining a target movement speed different from a planned movement speed associated with the set of planned waypoints; and (“An example of the change regarding the structure of the execution device 120 is a change regarding at least one of the position, posture, shape, size, kinematics parameter, and dynamics parameter of the robot arm 224. Examples of the change regarding the setting of the execution device 120 include a change regarding at least one of the start point, the end point, the moving speed and the acceleration of the work tool 222, and a change regarding the interference margin.” [0093])
implementing the adjustment to the task includes transitioning to the target movement speed across one or more waypoint in the set of updated waypoints. (“In the present embodiment, the adjustment unit 730 adjusts the setting of the robot 214 when the detection unit 720 detects various changes. For example, the adjustment unit 730 changes the setting related to the trajectory of the work tool 222 of the robot 214 according to the detected content of the change.” [0094])
Regarding Claim 4, Diankov discloses:
wherein: the set of updated waypoints and the set of planned waypoints correspond to a processing period, (FIG. 3-5, changed trajectory 340) wherein each waypoint in the set of updated waypoints and the set of planned waypoints represent a targeted location to be reached by the target object or the representative portion of the robot at an end of the processing period; (“The work point 32, the work point 34, the work point 36, and the work point 38 are N work areas in which the work robot executes a series of work (N is an integer of 2 or more […] Each of the work point 32, the work point 34, the work point 36, and the work point 38 may be an example of a work area. Depending on the type of work, the robot 214 may move the work tool 222 along a prescribed path inside the work area.” [0055])
The processing period is interpreted as being any time or distance between operating points. See FIGS. 3-5 and the distance between work points 32-38, where the sections between the work points are considered to be different processing periods.
dynamically deriving the set of updated waypoints includes determining an intermediate movement speed between a current speed and the targeted movement speed; and (“Examples of the change regarding the setting of the execution device 120 include a change regarding at least one of the start point, the end point, the moving speed and the acceleration of the work tool 222, and a change regarding the interference margin.” [0093])
implementing the adjustment to the task includes iteratively transitioning to the target movement speed by: transitioning to the intermediate movement speed during an initial processing period; and (“In the present embodiment, the adjustment unit 730 adjusts the setting of the robot 214 when the detection unit 720 detects various changes. For example, the adjustment unit 730 changes the setting related to the trajectory of the work tool 222 of the robot 214 according to the detected content of the change.” [0094])
transitioning to the targeted movement speed during a subsequent processing period following the initial processing period. (“The command for controlling the work on the work 20 may be information indicating the trajectory of the work tool 222. The information indicating the trajectory of the work tool 222 includes (i) information indicating the initial arrangement, passage arrangement and final arrangement of the work tool 222, and movement time, (ii) work tool 222 in the initial arrangement, passage arrangement and final arrangement. Information indicating the angle of each joint and the moving time, (iii) information indicating the arrangement of the work tool 222 at each time during the moving time, and (iv) each joint of the work tool 222 at each time during the moving time.” [0051])
DIankov discloses changing movement speed of the robot depending on the prescribed trajectory and work points.
Regarding Claim 5, Diankov discloses:
wherein implementing the adjustment to the task includes transitioning to the target movement speed for stopping movement of the target object and/or the representative portion of the robot. (“However, in this case, the execution device 120 stops moving or reduces the moving speed while the image processing is being executed.” [0024])
Regarding Claim 7 (and similarly Claims 16 and 20), Diankov discloses:
wherein dynamically deriving the set of updated waypoints includes determining a feasibility region along the planned trajectory and ahead of a current location representative of the target object and/or the representative portion of the robot, wherein the feasibility region is for representing locations along the planned trajectory where the adjustment is first available to take effect. (FIG. 4, see at least “When the degree of association between the specific unit trajectory and the obstacle 420 is larger than a predetermined degree, the management device 140 may determine that it is highly necessary to re-plan the specific unit trajectory.” [0062])
The immediate area around point where the association between the planned trajectory and the obstacle exceeds the predetermined amount is considered to also be the feasibility region of the instant application due to the fact that this area is where the trajectory must be changed before causing a collision.
Regarding Claim 8, Diankov discloses:
wherein the feasibility region is determined according to a response profile that is representative of a physical capacity of the robot to execute the adjustment to the task or a portion thereof. (“An example of the change regarding the structure of the execution device 120 is a change regarding at least one of the position, posture, shape, size, kinematics parameter, and dynamics parameter of the robot arm 224. Examples of the change regarding the setting of the execution device 120 include a change regarding at least one of the start point, the end point, the moving speed and the acceleration of the work tool 222, and a change regarding the interference margin.” [0093])
Regarding Claim 9, Diankov discloses:
wherein the feasibility region is determined based on mapping the response profile from the current location; and the set of updated waypoints includes a first waypoint located within the feasibility region. (FIGS. 3-5, see the difference in trajectories between work points 36 and 38, and at least “When a unit trajectory for which it is highly necessary to replan the trajectory is extracted, the management device 140 determines that it is necessary to plan a new overall trajectory 340. Then, the management device 140 replans the trajectory of the extracted unit trajectory in consideration of the position, posture, shape, and size of the obstacle 420.” [0063], see also [0059]-[0067])
Regarding Claim 12, Diankov discloses:
further comprising: the planner circuit configured to derive the planned trajectory; and (“A trajectory determiner may be provided that determines the trajectory of the tip of the manipulator through a series of operations based on the information indicating the position and orientation of the tip of the manipulator in the trajectory.” [0005])
the robot configured to execute the task according to the planned trajectory and/or the adjustment to the task, (FIGS. 2-3, robot 214 and overall trajectory 340) wherein: the communication device and the at least one processor comprise a bridge circuit configured to control the robot to implement execution of the task, wherein the bridge circuit is communicatively coupled between the planner circuit and the robot. (FIG. 1, “The units of the work system 100 may send and receive information to and from each other via the communication network 10.” [0017] and also “In the present embodiment, the communication network 10 may be a wired communication transmission path, a wireless communication transmission path, or a combination of a wireless communication transmission path and a wired communication transmission path.” [0019])
Regarding Claim 13, Diankov discloses:
wherein the at least one processor includes one or more state machines configured to control execution of the task based on identifying the set of planned waypoints, initiating implementation of the task, (see [0050]-[0051]) iteratively implementing the task, (see [0055]) monitoring the I/O state, dynamically deriving the set of updated waypoints, and/or implementing the adjustment to the task. (see [0060]-[0067])
For further elaboration on the mapping of these limitations see claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diankov (JP-2020062740) in view of Robertson (US-20190261565).
Regarding Claim 6, Diankov does not explicitly disclose reversing movement of the robot. However, Robertson discloses:
wherein implementing the adjustment to the task includes transitioning to the target movement speed for reversing movement of the target object and/or the representative portion of the robot. (“Furthermore, a microswitch may be used to detect backwards movement of the end effector so that the arm can stop moving (or reverse its direction of motion) as soon as a collision occurs.” [0358])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Diankov with Robertson in order to stop and reverse the robot arm before excessive force is applied an obstacle, as taught by Robertson [0358].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diankov (JP-2020062740) in view of Hosomi (US-20220032460).
Regarding Claim 10, Diankov discloses:
the first waypoint is derived based on a difference between a second upcoming position and a first upcoming position evaluated over the processing period. (FIGS. 3-5, see the difference in trajectories between work points 36 and 38, see also [0059]-[0067])
Diankov does not explicitly disclose defining a feasibility region by a maximum negative and positive change in velocity for the processing period. However, Hosomi discloses:
wherein the feasibility region is defined by (1) a maximum negative change in velocity for a processing period and (2) a maximum positive change in velocity for the processing period; and (FIG. 9-13, “The speed profiles are then computed for each segment of the path divided at the additional waypoint. Specifically, as illustrated in FIG. 10, a first half speed profile P1 and a second half speed profile P2 are computed based on the path information, speed information, and specification information of the robot RB. Note that the profiles of the first half speed profile P1 and the second half speed profile P2 vary according to the maximum speed, maximum acceleration, maximum deceleration and the like included in the specification information of the robot RB.” [0082])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Diankov with Hosomi in order to control an acceleration of the robot performs actions at high speed, as taught by Hosomi [0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664